Judgment reversed on the law, with costs, and complaint dismissed, with costs, on the ground that an action will not lie to compel defendants to live up to the contract to which defendants were not parties, but which was made by the plaintiff with a third party. When the defendants became members of the plaintiff they agreed to abide by its constitution and by-laws, and by the rules, directions and orders of its board of directors and its committees. The contract between plaintiff and defendants consists of the constitution and by-laws of the plaintiff, and the application for membership of the defendant Warnock. The constitution provides the penalty for the violation by a member of any provision of the by-laws, or for the disobedience or failure to comply with any resolution, order or direction of the board of directors or of a committee. That penalty is a fine, suspension or expulsion. We think that is plaintiff’s remedy and not an action for an injunction. All concur.